Exhibit 10.75 
 
 
INFORMATION MARKED BY [**] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES EXCHANGE COMMISSION.
 


AGL SYSTEM RIGHTS AGREEMENT
This AGL System Rights Agreement ("Agreement") is entered into as of April 19,
2016 ("Effective Date"), by and between Agilivant LLC, a Washington limited
liability company with principal offices at 312 SE Stonemil Dr., Suite 135,
Vancouver WA 98684 ("Agilivant") on the one side, and Corporate Resources
Australia Limited ACN 602 763 824 an Australian limited company with principle
offices located at Mezzanine, North Building, 333 Collins Street, Melbourne,
Victoria, 3000 Australia ("CRA") and CRA's wholly owned subsidiary, WAIV
International Pty Ltd. an Australian proprietary limited company with principle
offices located at Level 2 Suite 3/157 Fitzroy Street, St. Kilda, Victoria,
Australia ("WAIV") on the other side.   CRA and WAIV are collectively the "CRA
Parties."   CRA, WAIV and Agilivant are each a "Party" and collectively the
"Parties."
Recitals:
A.     Agilivant provides banking and payment systems software, operations and
consulting services for money transfers, payment processing, and settlement for
open and closed loop transactions, issuance of debt based bank accounts and
prepaid cards, mobile phone banking and payment applications and other related
services on a global basis through use of its proprietary software system ("AGL
System").
B.     WAIV currently conducts a business involving a global online banking and
payment system using a debit card.
C.     Agilivant and WAIV are parties to a certain Global Licensing Umbrella
Agreement pursuant to which Agilivant licenses the AGL System to WAIV and its
affiliates on a hosted and supported basis pursuant to a worldwide,
non-exclusive license to use, integrate and market and sell support to for the
AGL System in consideration for certain royalties ("Umbrella Agreement").
D.     Agilivant and CRA are parties to a certain AGL Marketing License
Agreement, pursuant to which Agilivant granted certain licenses to the AGL
System on a hosted and supported basis to CRA which may have been sublicensed to
WAIV thereunder ("CRA License Agreement").
E.     In order to better support the CRA Parties' ability to develop a market
for the licensing and provision of the AGL System and related services to
customers, the Parties have agreed to restructure their existing relationships
and replace the licenses granted under the CRA License Agreement and the
Umbrella Agreement to instead allow the CRA Parties to collectively develop and
license CRA's own instance of the AGL System pursuant to the terms of this
Agreement.
F.     CRA wishes to receive, and Agilivant has agreed to provide to CRA, source
code to the currently existing version of AGL System and give CRA control and
responsibility for hosting, direct licensing, development and support of such
AGL System in consideration of a lump-sum fee (instead of ongoing royalties). 
Upon execution, both the Global Licensing Umbrella Agreement and the CRA
Licensing Agreement. shall be terminated and replaced and superseded by this
Agreement.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:
1.     Incorporation of Recitals.  The above recitals are hereby incorporated
into and made an effective part of this Agreement.
2.     Rights.
 
a.     Grant of Rights to CRA.  As used in this Section 2(a), the "AGL System"
shall refer to one copy of the version of the AGL System as existing on
Agilivant's development servers as of the Effective Date and comprising source
code, object code and any available documentation and to be delivered by
Agilivant to CRA as described in Section 3.  Agilivant hereby grants to CRA a
non-exclusive, worldwide, perpetual, revocable (to become irrevocable upon full
payment of the Fee), sub licensable (only as part of licensing the AGL System to
customers) rights to:  (i) use, modify, engineer, host, creative derivative
works from, reproduce, and otherwise exploit the AGL System to provide the AGL
System on a licensed basis and provide related services to the CRA Parties' end
customers; and (ii) to market, sell, distribute and otherwise commercialize and
provide the AGL System on a licensed basis and provide related services to such
end customers.  The parties agree and acknowledge that CRA may sublicense its
rights under this Agreement to WAIV for purposes of WAIV supporting CRA's
obligations under this Agreement and for providing services and support to CRA's
or WAIV's customers in the ordinary course of business provided however that all
of WAIV's access, use and disclosure of the AGL System remains subject to the
terms of this Agreement and the CRA Parties shall be and remain jointly and
severably liable to Agilivant for any breach of this Agreement by either of the
CRA Parties.

 
b.     Rights Reserved by Agilivant.  Except for the express rights granted to
CRA and, as applicable to WAIV, in this Agreement, all right title and interest
in and to the AGL System and all Intellectual Property Rights (as defined below)
therein shall remain with Agilivant and nothing in this Agreement shall:  (i)
restrict Agilivant from further developing its own version of the AGL System;
(ii)  obligate Agilivant to provide the CRA Parties with any updates or
modifications to the AGL System unless otherwise mutually agreed upon in a
services agreement; or (iii) restrict or limit Agilivant from continuing to
license or sublicense any version of the AGL System except as subject to the
restrictions in Section 6(a) below.

 
c.     CRA's rights to new developments.  CRA may develop software code,
documentation, technology, designs, inventions, discoveries, ideas, processes
that become part of CRA's instance of the AGL System after the Effective Date of
this Agreement ("CRA Materials").  CRA shall own all such CRA Materials and
Intellectual Property Rights therein.

 
d.     "Intellectual Property Rights" as used in this Agreement means any and
all rights comprising or relating to: (a) patents, patent disclosures and
inventions (whether patentable or not); (b) trademarks, service marks, trade
dress, trade names, logos, corporate names and domain names, together with all
of the goodwill associated therewith; (c) authorship rights, copyrights and
copyrightable works (including computer programs) and rights in data and
databases; (d) trade secrets, know-how and other confidential information; and
(e) all other intellectual property rights, in each case whether registered or
unregistered and including all applications for, and renewals or extensions of,
such rights, and all similar or equivalent rights or forms of protection
provided by applicable law in any jurisdiction throughout the world.

 
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
e.     Restrictions.  Except as expressly permitted in this Agreement, the CRA
Parties acknowledge that, until the third anniversary of the Effective Date, 
each CRA Party is prohibited from selling or transferring the above license or
any components of the AGL System to any third parties and is restricted from
distributing, sharing, licensing or sublicensing the AGL System or any
components to any third parties thereof except directly to customers of the CRA
parties as part of selling licenses to use the AGL System in its ordinary course
of business.   After the third anniversary of the Effective Date, the CRA
Parties may transfer their respective rights or obligations under the Agreement
without requiring Agilivant's consent.

3.     Ongoing development of AGL System licensed to CRA; Branding.
 
a.     Responsibility for Development, Compliance.  The Parties contemplate that
CRA will engage its own development and operations team and compliance officer
to manage its licensing and development of its version of the AGL System.   The
CRA Parties shall ensure that each of them carries out its business operations
and licensing and management of the AGL system in compliance with all applicable
laws, rules and regulations of any applicable governmental entity or agency.  
The Parties acknowledge and agree that CRA shall assume all responsibility and
liability for the hosting, licensing, development, maintenance, and provision of
support for the CRA Server and for its copy of the AGL System as well compliance
with all regulatory and legal obligations in all markets where the CRA Parties
conducts business.  CRA shall defend indemnify and hold harmless Agilivant from
any claim, regulatory fines or assessments, suit or proceeding (including
reasonable attorney's fees) brought against or involving Agilivant as a result
of or arising from CRA's and/or WAIV's business operations, marketing, sales or
management of the AGL System, CRA's and/or WAIV's licensing and management of
the AGL System, and/or non-compliance with any legal or regulatory obligations
in any jurisdiction.

 
b.     WAIV Branding.  The Parties agree and acknowledge that the CRA Parties
shall brand its version of the AGL System as WAIV-branded and any user interface
will reflect WAIV branding.  Furthermore, unless specific written consent has
been obtained from Agilivant or as part of an authorized transfer by CRA or WAIV
of their respective rights under this Agreement, the CRA Parties and their
respective affiliates, representatives, board members, employees, contractors
and agents are prohibited from disclosing the fact that the underlying software
in CRA's version of the AGL System has been sourced from Agilivant.  For
clarity, CRA and WAIV are not granted any rights to use any OrangeHook,
OrangeHook subsidiaries, OrangeHook affiliates, Agilivant, Agilivant affiliates,
or AGL branding, names, banks, customers, tradenames, markings or logos and any
use of Agilivant branding or reference to Agilivant by CRA or WAIV is strictly
prohibited.

 
c.     Agilivant Branding.  The parties agree and acknowledge that Agilivant is
not granted any rights to use any WAIV branding, names, tradenames, markings or
logos and any use of WAIV branding or reference to CRA or WAIV by Agilivant is
strictly prohibited.

 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
 
4.     Delivery, Installation and Future Support of AGL System.
a.     Delivery and Installation.  Upon dates to be mutually agreed upon by
Agilivant and CRA, but in any event within 2 months of the Effective Date,
Agilivant will deliver to CRA a copy of the AGL System by installing a copy of
the AGL System on CRA's designated server hosted by ViaWest ("CRA Server") and
providing source code, object code, and any available documentation ("Source
Materials") for the AGL System.
b.     Future Support from Agilivant.  After the Effective Date and prior to the
Delivery Date, Agilivant will provide CRA with technical, procedural and
licensing documentation regarding the implementation and running of the AGL
System.  Between the Delivery Date and payment of the full Fee and for a period
of (12) months following receipt of the full Fee, Agilivant will provide CRA
with support to facilitate getting CRA's instance of AGL System in working
order; such support shall be provided pursuant to the support service terms and
fees as mutually upon between the parties and detailed in an Addendum A to be
attached and incorporated into to this Agreement.
5.     Payment.  The Parties agree that in consideration of the licenses
provided in this Agreement, CRA shall pay Agilivant a total of USD $1.2 Million
("Fee") to be paid as follows:
(i)     $250,000 within 14 days of the Effective Date of this Agreement provided
that, prior to such date, WAIV's technical staff is provided with access to the
source code on the Agilivant development servers as described in Section 8(c)
below for the limited purpose of evaluating the source code on CRA's behalf; and
(ii)    $250,000 within 14 days of delivery and installation of the AGL System
on the CRA Server by Agilivant ("Delivery Date") with the completion of such
installation to be  confirmed by CRA's technical staff.  The Parties agree that,
and CRA's technical staff will ensure that, representatives of Agilivant's
technical staff are designated as the only global administrators of the CRA
Server on which the AGL System is installed and CRA shall remove all but one of
CRA's technical staff as administrators so that Agilivant's technical staff
shall retain control of the CRA Server hosting the AGL System.  Agilivant shall
have and maintain such control over the CRA Server until the final installment
of the Fee is paid in accordance with Section 5(iii).  CRA and Agilivant
acknowledge that the process described in this subsection is intended solely as
a mechanism to manage the release of control over the AGL System for
coordination of timing of full payment of the Fee and that CRA (and not
Agilivant) shall be and remain fully responsible for all management and
maintenance of the CRA Server, including without limitation any fees due to
ViaWest.
(iii)   $700,000 within four (4) months of the Delivery Date, at which time the
CRA administrator will be granted global administrator access to the CRA Server
and will remove Agilivant's technical staff as administrators to the CRA Server.
 Upon receipt of the full Fee, the license granted in Section 2 above shall
become irrevocable.  The Parties further agree that no royalties or other
payments will be owed to Agilivant (or any successor thereof) for the AGL System
or licensing of the AGL System by CRA or WAIV under this Agreement, Umbrella
Agreement or the CRA License Agreement with the exception of additional revenue
sharing agreements as described in Section 7.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
6.     Restrictive Covenants and Non-Competition.
 
a.     Agilivant Restrictions.  Agilivant agrees that, for a period of five (5)
years commencing from the Effective Date of this Agreement, Agilivant shall not
issue any exclusive licenses to its version of the AGL System to any third
parties.

 
b.     CRA Restrictions.  The CRA Parties agree that, for a period of five (5)
years commencing from the Effective Date of this Agreement, the CRA Parties
shall not license CRA's version of the AGL System to any party that is in direct
competition with Agilivant.

 
c.   Non-Competition.  Agilivant agrees not to solicit any customer of CRA or
WAIV where such customer relationship involves the customer actively generating
card sales and revenues for CRA or WAIV within the United States.   CRA and WAIV
each agree not to solicit any customer of Agilivant where such customer
relationship involves the customer actively generating card sales and revenues
for Agilivant within the United States.  This clause does not prevent a Party
from dealing with a customer who independently approaches that Party. For the
sake of clarity, the term "customer" as used in this clause does not include any
bank in the United States.

 
d.     Enforceability of Covenants.  Although the restrictions contained herein
are hereby considered by the Parties to be fair and reasonable under the
circumstances, the Parties recognize that restrictions of this nature may fail
for technical reasons, and, accordingly, if any of such restrictions shall be
adjudged to be void or unenforceable for whatever reason, but would be valid if
part of the wording thereof were deleted, or the period thereof reduced or the
area dealt with thereby reduced in scope, the restrictions contained herein
shall apply, with such modifications as may be necessary to make them valid,
effective and enforceable in the particular jurisdiction in which such
restrictions are adjudged to be void or unenforceable.

 
e.     The CRA Parties will refrain from any business related to the AGL System
for 30 days after the effective date of the agreement in ASIA , and for a period
of 75 days in the country of The Philippines, or alternatively for a period of
30 days after the publicly traded status of AGL or its parent company, is
completed, whichever is earlier. Penalty of doing so within the period will
result in immediate termination of agreement without refund and be held liable
for any and all damages with may have been brought from activity.

 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
7.     Additional Revenue-Sharing arrangements.
 
a.     Upon Agilivant's request, CRA, at its discretion, such discretion not to
be unreasonably withheld, agrees to license to Agilivant or Agilivant's
customers CRA's version of the AGL System. If this occurs CRA will pay a
referrer's fee of [**] percent ([**]%) of all revenue generated from such
license sales to customers to Agilivant in accordance with Addendum B.

 
b.     Upon CRA's request, AGL, at its discretion, such discretion not to be
unreasonably withheld, agrees to license to CRA or CRA's customers, Agilivant's
then current version of the AGL System. If this occurs Agilivant will pay a
referrer's fee of [**] percent ([**]%) of all revenue generated from such
license sales to customers to CRA in accordance with Addendum B.

8.     Warranties.
 
a.     General.  Each Party warrants and represents to the others that (a) it is
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it was formed; (b) it has full power and authority to
execute, deliver, and perform its obligations under this Agreement; and (c) this
Agreement has been duly authorized, executed, and delivered by it, and this
Agreement is its legal, valid, and binding obligation in accordance with its
terms.

 
b.     Warranties of Title.   Agilivant represents and warrants that (a) it has
developed the AGL System entirely through its own efforts and that the AGL
System is free and clear of all liens, claims, encumbrances, rights or equities
whatsoever of any third party; (b) as of the Effective Date and to the best of
Agilivant's knowledge,  the AGL System (as installed on Agilivant servers as of
the Effective Date) does not misappropriate upon any Intellectual Property
Rights of any third party located in the United States (c) the Source Materials
have been maintained in confidence; and (d) all personnel, including employees,
agents, consultants, and contractors, who have contributed to or participated in
the conception and development of the AGL System either (1) have been party to a
work-for-hire relationship with Agilivant that has accorded Agilivant full and
effective ownership of all Intellectual Property Rights with respect to the AGL
System, or (2) have executed appropriate instruments of assignment in favor of
Agilivant as assignee that have conveyed to Agilivant full and effective
ownership of all Intellectual Property Rights with respect to the AGL System.
For clarity, all warranties from Agilivant related to the AGL System under this
Agreement refer only to the version of the AGL System as existing on Agilivant's
development servers as of the Effective Date and delivered by Agilivant to CRA
as described in Section 3.

 
c.     Limited Warranty for AGL System in Working Order.  Agilivant represents
that, the AGL System as installed on Agilivant servers as of the Effective Date
is in a working state and able to issue cards ("Working Order").  At CRA's
option, CRA engineers may access the Agilivant development servers to review the
code of the AGL System and confirm such Working Order. If such access is not
granted before the Effective Date then Agilivant will grant such access within
14 days of the Effective Date.  The parties acknowledge that it will not be
possible to test and accept the AGL System as installed on CRA's server prior to
such system being connected to banks, therefore no further testing and
acceptance can be provided after such time that Working Order is confirmed on
Agilivant servers.

 
d.     Disclaimer.  EXCEPT AS SET FORTH EXPRESSLY IN THIS SECTION 8, THE AGL
SYSTEM IS PROVIDED HEREUNDER ON AN "AS IS" BASIS WITH NO WARRANTIES OF ANY KIND
AND NO WARRANTIES OR GUARANTEES REGARDING THE AGL SYSTEM AFTER INSTALLATION UPON
THE CRA SERVER.  AGILIVANT DISCLAIMS ANY IMPLIED WARRANTIES OR CONDITIONS WITH
RESPECT TO THE AGL SYSTEM AND ITS SERVICES, INCLUDING ALL WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.  THE
CRA PARTIES SHALL MAKE NO REPRESENTATIONS OR WARRANTIES ON BEHALF OF AGILIVANT
REGARDING THE AGL SYSTEM.  NO OTHER WARRANTY, EXPRESS OR IMPLIED, AND WHETHER
ARISING BY OPERATION OF LAW OR CUSTOM SHALL APPLY.

 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
 
9.     Indemnity and Limitation of Liability.
a.     Indemnification for Infringement by Agilivant.  Agilivant will defend, at
its sole expense, any claim, suit or proceeding brought against CRA that is
based upon a claim that CRA's instance of the AGL System infringes a third
party's U.S. patent, U.S. copyright or trade secret enforceable in the United
States. For the avoidance of doubt, Agilivant's obligations in this Section 9(a)
do not extend to, and Agilivant shall have no liability to indemnify for claims,
the extent that such claims are based on or relate to any modifications or
developments made by or on behalf of CRA under Section 2(c) or result from a
combination of the underlying AGL System provided hereunder with any
developments, code, products or services.  For claims subject to indemnification
under this section, CRA shall give Agilivant prompt written notice of receiving
notice of such claim, allow Agilivant to control the defense and settlement of
such claim, refrain from entering into any settlement or compromise of such
claim with Agilivant's consent and provide Agilivant reasonable cooperation in
the defense of the claim. For such indemnification claims under this subsection,
Agilivant will pay any damages and costs assessed against CRA (or payable by CRA
pursuant to a settlement agreement) in connection with the proceeding.  
Notwithstanding any other provision in this Agreement, the indemnification
obligations of Agilivant under this Agreement shall be solely for the benefit of
CRA and are not transferrable or assignable to any permitted transferees or
assigns of CRA or WAIV.
b.     Infringement Remedies of CRA.   Upon notice of an alleged infringement
under Section 9(a) above, or if in Agilivant's opinion such a claim is likely
that would require CRA to cease use and/or distribution of CRA's instance of the
AGL System as permitted in this Agreement, Agilivant may either (i) modify CRA's
instance of the AGL System so that it is no longer infringing, or (ii) procure
for CRA the rights necessary for CRA to exploit CRA's instance of the AGL System
at no expense to CRA. If Agilivant is unable to comply with either subsection
(i) or (ii), CRA, at its option may either replace the infringing portions of
CRA's instance of the AGL System with noninfringing software at Agilivant's
expense. THIS SECTION SETS FORTH AGILIVANT's SOLE AND EXCLUSIVE LIABILITY, AND
THE CRA PARTIES' SOLE AND EXCLUSIVE REMEDY FOR AGILIVANT'S INFRINGEMENT OF THIRD
PARTY RIGHTS OF ANY KIND.
c.     Indemnification for Infringement by CRA.  CRA will defend, at its sole
expense, any claim, suit or proceeding brought against Agilivant that is based
upon a claim that CRA's instance of the AGL System as modified and marketed,
licensed or made available by CRA or WAIV infringes a third party's patent,
copyright or trade secret right.  For the avoidance of doubt, CRA's obligations
in this Section 9(c) do not extend to, and CRA shall have no liability to
indemnify for claims, the extent that such claims are based on or relate to the
underlying AGL System as provided by Agilivant under this Agreement.  For claims
subject to indemnification under this section, Agilivant shall give CRA prompt
written notice of receiving notice of such claim, allow CRA to control the
defense and settlement of such claim, refrain from entering into any settlement
or compromise of such claim without Agilivant's consent and provide CRA
reasonable cooperation in the defense of the claim. For such indemnification
claims under this subsection, CRA will pay any damages and costs assessed
against Agilivant (or payable by Agilivant pursuant to a settlement agreement)
in connection with the proceeding.
d.     LIMITATION OF LIABILITY.   IN NO EVENT WILL AGILIVANT BE LIABLE TO THE
CRA PARTIES, OR THE CRA PARTIES LIABLE TO AGILIVANT, FOR ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL, STATUTORY, PUNITIVE, INDIRECT OR EXEMPLARY DAMAGES OF
ANY KIND, INCLUDING BUT NOT LIMITED TO ANY LOST PROFITS AND LOST SAVINGS,
HOWEVER CAUSED, WHETHER FOR BREACH OR REPUDIATION OF CONTRACT, TORT, BREACH OF
WARRANTY, NEGLIGENCE, OR OTHERWISE, WHETHER OR NOT SUCH PARTY WAS ADVISED OF THE
POSSIBILITY OF SUCH LOSS OR DAMAGES.  THE FOREGOING LIMITATION SHALL APPLY
NOTWITHSTANDING THE FAILURE OF THE ESSENTIAL PURPOSE OF ANY LIMITED WARRANTY SET
FORTH IN THIS AGREEMENT. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT,
EACH PARTY'S  TOTAL LIABILITY TO THE OTHER PARTIES ARISING FROM OR IN RELATION
TO THIS AGREEMENT OR THE AGL SYSTEM, WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE SHALL BE LIMITED TO THE TOTAL AMOUNT PAID BY CRA TO AGILIVANT UNDER
SECTION 5 OF THIS AGREEMENT.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
10.     Confidentiality.
a.     Definition.  "Confidential Information" means any information that is
treated as confidential by either party (the "Disclosing Party"), including
trade secrets, technology, information pertaining to business operations and
strategies, and information pertaining to customers, pricing and marketing, and
financial and product information, regardless of whether such information was
intentionally or unintentionally disclosed or marked as "confidential" or
"proprietary" by the Disclosing Party, or was otherwise obtained (including by
visual inspection) by the other party or any of its representatives (the
"Receiving Party").  All notes, analyses, summaries, interpretations and other
embodiments, expressions and derivative works of, containing, based on, derived
from or otherwise reflecting any Confidential Information, in whole or in part,
and prepared by any person, shall themselves constitute the Confidential
Information of the Disclosing Party on whose Confidential Information they are
based.   In addition, the terms of this Agreement shall be deemed Confidential
Information and shall not be disclosed by either party except as permitted in
accordance with this Section 10.
b.     Obligations.   Each Receiving Party shall hold all Confidential
Information received from the Disclosing Party in strict confidence.  Each party
shall only use the other party's Confidential Information for the purposes of
performing their respective obligations and exercising their rights under this
Agreement or the Services Agreement.  The Receiving Party may only disclose
Confidential Information to its employees, agents, consultants, and professional
advisors who have a good faith need to know such information for the purposes of
this Agreement, provided any such person has contractual or other
confidentiality obligations to the Receiving Party which are at least as
stringent as the terms of this Agreement.  The Receiving Party shall protect and
safeguard the Confidential Information against unauthorized disclosure by
procedures no less stringent than those it uses for protecting its own
confidential or proprietary information, and in any event by use of no less than
a reasonable degree of care.  The terms of this Agreement may not be disclosed
by either party to third parties except with the express written permission of
the other, or as may be necessary to a party's legal and financial advisors or
in connection with securities filings, loans, investments, financing or other
financial transactions.
c.     Limitations.  This Agreement imposes no obligation with respect to
information that a Receiving Party can establish by legally sufficient evidence
(a) was in the possession of, or was known by, the Receiving Party prior to its
receipt from the Disclosing Party, without an obligation to maintain its
confidentiality; (b) is or becomes generally known to the public without
violation of this Agreement; (c) was obtained by the Receiving Party from a
third party having the right to disclose it, without an obligation to keep such
information confidential; or (d) is independently developed by the Receiving
Party without the access or reference to, or use of, Confidential Information of
the Disclosing Party.
d.     Prior Agreements.  The provisions of this section will supersede any
non-disclosure or similar agreements entered into by and between Agilivant and
either of the CRA Parties prior to this Agreement.  As such, the provisions of
this Section 10 will govern all Confidential Information disclosed pursuant to
the Umbrella Agreement, the CRA License Agreement and any other agreements
between Agilivant and either of the CRA Parties.
e.     Survival.  The Confidentiality provisions of this Agreement will continue
for a period of five (5) years after the Effective Date of this Agreement.
11.     General.
a.     Relationship.  The relationship between Agilivant and the CRA Parties is
that of independent contractors.  Nothing contained in this Agreement shall be
construed as creating any agency, partnership, joint venture or other form of
joint enterprise, employment or fiduciary relationship between Agilivant and the
CRA Parties and neither Agilivant nor the CRA Parties shall have authority to
contract for or bind the other party in any manner whatsoever.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
b.     Notices.  All notices required by this Agreement must be delivered in
person or by means evidenced by a delivery receipt to the principal business
address of the Party receiving the notice and addressed to the attention of its
President, Chief Executive Officer, or other representative authorized to
receive legal notices.
c.     Injunctive Relief as Remedy.  The Parties stipulate and agree that a
breach of this Agreement may not be compensable by damages at an action at law
and that, in the event of such breach, the non-breaching Party shall be entitled
to injunctive relief, which may include but shall not be limited to, restraining
the breaching Party from engaging in any activity that would constitute a breach
of this Agreement.
d.     Jurisdiction; Governing Law.  All legal proceedings concerning the
interpretation and enforcement of the transactions contemplated by this
Agreement, whether brought against a party hereto or its respective affiliates,
governors, managers, members, employees, or agents, will be commenced
exclusively in the state and federal courts sitting in the state of Washington,
and the parties hereby irrevocably submit to the exclusive jurisdiction of such
courts.  All actions related to this Agreement will be governed by laws of the
state of Washington and controlling U.S. federal law.
e.     Assignment.  Until the third anniversary of the Effective Date, CRA shall
not assign or otherwise transfer its rights or obligations under this Agreement
without Agilivant's prior written consent, which consent will not be
unreasonably withheld or delayed.  Notwithstanding the foregoing, CRA and WAIV
shall not be required to obtain the consent of Agilivant in order to assign or
otherwise transfer this their respective rights and obligations to each other
(e.g. CRA assigning its obligations to WAIV or WAIV assigning its obligations to
CRA); or (2) in the event of the sale of substantially all of its assets or the
portion of its business responsible for performance of this Agreement provided
however that the CRA Parties are prohibited from assigning this Agreement in
whole or in part to any competitor of Agilivant and any purported assignment in
violation of such restriction shall be null and void.  Otherwise, this Agreement
shall inure to the benefit of and be binding upon the Parties and their
successors and assigns. After the third anniversary of the Effective Date, CRA
and WAIV may assign or otherwise transfer their respective rights or obligations
under the Agreement without requiring Agilivant's consent.
f.     Binding Effect.  This Agreement will be binding upon, and inure to the
benefit of, the Parties and their respective successors and permitted assigns.
g.     Waiver.  Any express waiver or failure to exercise promptly any right
under this Agreement will not create a continuing waiver or any expectation of
non-enforcement.
h.     Severability.  If any provision of this Agreement is held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired thereby, and
will be interpreted, to the extent possible, to achieve the purposes as
originally expressed in the invalid, illegal or unenforceable provision.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
i.     Entire Agreement; Prior Agreements terminated.  This Agreement states the
entire agreement of CRA, WAIV and Agilivant relating to its subject matter.   No
modification to this Agreement will be binding, unless in writing and signed by
a duly authorized representative of each Party.  This Agreement supersedes all
prior or contemporaneous oral or written communications, proposals, conditions,
representations and warranties and prevails over any conflicting or additional
terms of any quote, order, acknowledgement, or other communication between the
Parties relating to its subject matter during the term of this Agreement. 
Without limitation, the parties agree that the Umbrella Agreement between the
Agilivant and WAIV and the CRA License Agreement between Agilivant and CRA are
each hereby terminated on the Effective Date of this Agreement and any licensing
and use of the AGL System by CRA or WAIV or all terms related thereto shall be
governed by this Agreement. In the event of any conflict or inconsistency
between this Agreement and any other agreement between the Parties, this
Agreement shall supersede.
j.     Counterparts.  This Agreement may be executed in counterparts (including
by facsimile or electronic copy), each of which will be deemed an original, but
all of which together will be deemed to be one and the same agreement.
IN WITNESS WHEREOF, the Parties have each executed this Agreement as of the
Effective Date stated above.
 
 
AGILIVANT, LLC
CORPORATE RESOURCES
 
AUSTRALIA LTD ACN 602 763 824
           
By /s/  Robert Philbin                                                        
By /s/  John Fenga                                                  
Name:  Robert Philbin                                                         
Name:  John Fenga                                                  
Title    
President                                                                 
Title:    CEO                                                               
Date:    April 19, 2016
         
WAIV INTERNATIONAL PTY LTD
 
 ACN 604 585 337
             
By /s/  Malcolm Ashton                                                   
 
Name:  Malcolm Ashton                                                   
     
Title:   
COO                                                                        
 




















- 10 -

--------------------------------------------------------------------------------



 
 
ADDENDUM A
Support Services Terms and Rates
 


[to be agreed upon and added]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


- 11 -

--------------------------------------------------------------------------------





 
 
ADDENDUM B


Additional Revenue Sharing Arrangements.


a)     In accordance with Clause 7 of this agreement the Parties have agreed to
share revenue generated from any cooperative arrangements relating to any use by
either Party of the other Party's System.


b)     Whilst the Parties have agreed to share revenue on the basis set out in
Clause 7 of this Agreement the Parties shall be at liberty to define the terms
of such a revenue sharing arrangement at the time such an arrangement is entered
into. Such further terms shall in no way invalidate any part of this Agreement.
 
 
 
 
 
 
 
 
 
 
 

 
- 12 -

--------------------------------------------------------------------------------